Citation Nr: 1821129	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-14 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder degenerative arthritis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the Army from January 1965 to January 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


VETERAN'S CONTENTIONS

The Veteran's right shoulder condition is currently rated as 20 percent disabling. He claims that this rating does not accurately reflect the severity of his disability. Specifically, he claims that his shoulder condition prevents him from performing the regular working movements of the shoulder with normal excursion, strength, or speed. He contends that he has pain on movement, constant disturbances of locomotion, interference with sleeping, and that he cannot lift everyday objects properly. He contends that his disability prevents him from driving his car, riding his motorcycle, and playing sports. He also contends that it keeps him from performing activities of daily living such as buttoning his pants and shaking hands.


FINDINGS OF FACT

1. At a June 2011 VA Medical Center (VAMC) appointment, the clinician noted intermittent episodes of shoulder subluxation or dislocation.

2. At a July 2011 VA examination, the examiner recorded a diagnosis of right shoulder degenerative arthritis, and a history of intermittent shoulder dislocation. The examiner noted flexion to 130 degrees and abduction to 110 degrees. She noted pain and additional limitation after repetitive motion testing. She did not record the additional limitation of flexion, but noted abduction limited to 102 degrees. The examiner noted that the range of motion (ROM) of the left shoulder was normal. She reported instability, but no ankylosis, incoordination, dislocation, subluxation, locking, effusion, or flare-ups. The examiner did not record range of motion on weight-bearing.

3. At a December 2012 VA examination, the examiner noted a diagnosis of status post right shoulder subluxation with residual degenerative joint disease (DJD), calcific tendonitis, impingement, and instability. The examiner noted no history of recurrent dislocation of the glenohumeral joint. She recorded right shoulder flexion to 130 degrees with pain at 80 degrees, and abduction to 80 degrees with pain at 60 degrees. She also recorded limited range of motion of the left shoulder: Flexion to 150 degrees with pain at 140 degrees, and abduction to 150 degrees with pain at 100 degrees. The examiner noted pain and additional ROM limitation upon repetitive motion testing. Following repetitive motion testing, she recorded right shoulder flexion to 120 degrees and abduction to 80 degrees, and left shoulder flexion to 50 degrees and abduction to 70 degrees. The examiner noted guarding of both shoulders. The Veteran reported flare-ups, stating that some nights are worse than others because of his shoulder, which causes him to stay awake longer. However, the examiner did not attempt to estimate the Veteran's ROM during flare-ups.

4. At a November 2014 VA medical center (VAMC) physical therapy appointment, the therapist recorded right shoulder flexion to 100 degrees and abduction to 90 degrees, with pain on most motions.

5. At a February 2015 VAMC appointment, the clinician recorded right shoulder flexion to 160 degrees and abduction to 160 degrees.

6. At a July 2016 VA examination, the examiner noted diagnoses of right shoulder impingement syndrome and degenerative arthritis. The examiner described a history of recurrent shoulder dislocation, but noted that there had been no recurrent dislocation for several years. The examiner recorded right shoulder flexion to 150 degrees and abduction to 150 degrees, and left shoulder flexion to 130 degrees and abduction to 125 degrees. She noted pain on motion that did not cause functional loss. Upon repetitive motion testing, she recorded right shoulder flexion to 150 degrees and abduction to 140 degrees, and no change in left shoulder ROM. She recorded pain with weight-bearing, but no pain on palpation, and no crepitus. She indicated that the Veteran was examined immediately after repetitive use over time, and that pain significantly limited functional ability with repeated use over a period of time. She indicated that this limitation of functional ability comprised right shoulder flexion to 150 degrees and abduction to 140 degrees. She noted instability, but no reported flare-ups and no ankylosis.

7. The July 2016 VA examiner also noted intermittent tingling from the shoulders to the fingers on both sides, weakened movement due to muscle or peripheral nerve injury, and reduced strength on flexion and abduction of both shoulders.  The examiner reported that the diagnoses of right shoulder impingement syndrome and degenerative arthritis were distinct from the Veteran's service connected shoulder condition, which had previously resolved. She found that his current symptoms, including limited motion and decreased strength, were all caused by his non-service-connected shoulder conditions.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for right shoulder degenerative arthritis are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a Diagnostic Code 5010-5203 (2017).

2. The criteria for a separate rating of 20 percent for right shoulder recurrent dislocation are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a Diagnostic Code 5202 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Limitation of Motion

The Veteran's shoulder disability is currently rated as minimally compensable for painful motion, pursuant to 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).  A rating in excess of 20 percent requires limitation of ROM to midway between the side and shoulder level, or around 45 degrees. Here, because the July 2011 VA examination failed to test for limitation of motion due to pain on weight-bearing, and because the December 2012 VA examination failed to estimate the Veteran's ROM during flare-ups, these examinations are inadequate for VA rating purposes. Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that VA examinations include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the ROM of the opposite undamaged joint); Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that 38 C.F.R. § 4.40 requires that flare-ups be factored into VA examiners' assessment of functional loss, and specifically that VA examiners estimate ROM during flare-ups, if feasible).

Notwithstanding that the July 2016 VA examination failed to test passive range of motion and range of motion in non-weight-bearing conditions, the Board finds that this examination nevertheless is adequate for VA rating purposes. Passive ROM is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active ROM because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive ROM and active ROM provide information about the amount of motion permitted by the associated joint structures (passive ROM) relative to the individual's ability to produce motion at a joint (active ROM). CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, et. al., Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815-25 (2005).  When evaluating ROM, it is preferable to test in weight-bearing conditions because testing in non-weight-bearing conditions underestimates the degree of pathology present.  Id. at 1823.

Because there is no indication that the structural integrity of the Veteran's right shoulder is compromised, such that passive range of motion in this case would be more limited than active, and because testing in weight-bearing conditions is more demonstrative of the degree of pathology, the Board finds that the failure of the July 2016 VA examiner to test for limitation of motion on passive ROM and in non-weight-bearing is not prejudicial. The Board will evaluate the Veteran's ROM using the available findings of active ROM, enumerated above.

Neither the July 2016 VA examination nor the findings of the November 2014 and February 2015 VAMC appointments reveal any indication of ROM limited to midway between the side and shoulder level. Rather, the greatest limitation evinced in these records is limitation of abduction to 90 degrees, i.e. to shoulder level. Moreover, this disability picture would not be altered by the inclusion of the inadequate July 2011 and December 2012 VA examinations. The greatest limitation evinced in these examinations is limitation of abduction to 80 degrees, just slightly less than shoulder level (and far beyond 45 degrees). Regardless, there is no evidence throughout the record of limitation of the ROM of the Veteran's right shoulder to midway between the side and shoulder level. Therefore, an increased rating in excess of 20 percent is not warranted based on limitation of motion.

Neuro-Muscular Disability and Daily Functional Impairment

As noted above, the July 2016 VA examiner noted tingling and decreased muscle strength of both shoulders. Consistent with these findings, the Veteran has reported that his shoulder disability prevents him from lifting everyday objects properly, and from performing activities of daily living such as buttoning his pants and shaking hands. However, the July 2016 examiner found that all of the Veteran's current symptoms are caused by his non-service-connected shoulder diagnoses. The examiner's findings are competent, credible, and entitled to significant weight. Significantly, because no previous examination included findings regarding the etiology of the Veteran's various shoulder diagnoses, there is no evidence to the contrary.

To the extent that the Veteran's service-connected right shoulder disability does cause pain, limit his ability to lift everyday objects properly, and prevent him from driving his car, riding his motorcycle, and playing sports, the current 20 percent rating takes these limitations into consideration. See 38 C.F.R. §§ 4.14, 4.40, 4.45 (2017).

Therefore, although the Board has considered the applicability of other diagnostic codes to compensate the Veteran's neurological and muscular symptoms, because the Veteran's current symptoms are not attributable to his service-connected shoulder disability, no such separate ratings are warranted. See 38 C.F.R. §§ 4.73, 4.124a, Diagnostic Codes 5301-5306, 8510-8719.

Recurrent Dislocation

The Veteran is service connected for a right shoulder disability with a history of dislocation, manifested by subluxation.  Currently, he is not receiving compensation for the residual subluxation.  Under Diagnostic Code 5202, a rating of 20 percent is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level. Although at the December 2012 VA examination the examiner reported no history of recurrent dislocation, the same examiner noted this history on the July 2011 examination and described it in detail in the July 2016 examination. Therefore, the Board finds that the Veteran has experienced episodes of recurrent dislocation with decreasing frequency across the claim period, as described above. 

In addition, at the December 2012 VA examination, the examiner noted guarding of both shoulders. At the July 2016 examination, the examiner made no finding as to whether the Veteran exhibited guarding. However, the absence of evidence is not evidence of absence, and consequently the evidence is roughly balanced as to whether the Veteran exhibited guarding throughout the rest of the claim period as well. Resolving all reasonable doubt in favor of the Veteran, the Board finds that he exhibited guarding throughout the claim period, and therefore a rating of 20 percent is warranted throughout that time for recurrent dislocation. 38 C.F.R. § 4.3. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for right shoulder degenerative arthritis is denied.

A separate rating of 20 percent for right shoulder recurrent dislocation is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


